Citation Nr: 1743742	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-28 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether an October 2008 decision of the Board of Veterans' Appeals should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues of increased ratings for a left ankle disability and for degenerative disc disease with scoliosis is considered in a separate Board decision).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from March 1993 to December 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  In an October 2008 Board decision, the Board granted service connection for scoliosis without indication of a disability rating.

2.  The October 2008 Board decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The October 2008 Board decision granting service connection for scoliosis does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411 (c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Analysis

Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403 (a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403 (c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant. A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made. Such a request shall be submitted directly to the Board and shall be decided by the Board. All final Board decisions are subject to revision except: (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction. 38 U.S.C.A. § 7111 ; 38 C.F.R. § 20.1400 .

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision. As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404 (a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. Id. 

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404 (b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id. 

The moving party in this case, through his representative, contests the non-compensable rating assigned, stating that he believed a separate 20 percent rating was indicated by the October 2008 Board decision for scoliosis, in addition to the 20 percent disability rating granted for degenerative disc disease.

To address the Veteran's attorney's contentions, the October 2008 Board decision granted a 20 percent rating for a lower back disability and allowed service connection for scoliosis without indication of a disability rating.  In effectuating the October 2008 Board decision, the RO subsequently granted a non-compensable rating for scoliosis in an October 2008 rating decision which was not appealed.

In a July 2010 rating decision, AOJ personnel found CUE and reversed the separate non-compensable evaluation for scoliosis on the basis that it should be evaluated with the Veteran's other service connected back disability.

There was no disability percentage for the scoliosis contained in the October 2008 Board decision and thus there is no CUE on this basis.  In the absence of any justiciable question, the appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).


ORDER

Clear and unmistakable error is not found in the October 2008 decision of the Board of Veterans' Appeals (Board) which granted service connection for scoliosis with no indication of a disability rating; the motion is dismissed.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


